Name: 2009/967/EC: Commission Decision of 30 November 2009 on establishing the ecological criteria for the award of the Community Ecolabel for textile floor coverings (notified under document C(2009) 9523) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  building and public works;  leather and textile industries
 Date Published: 2009-12-17

 17.12.2009 EN Official Journal of the European Union L 332/1 COMMISSION DECISION of 30 November 2009 on establishing the ecological criteria for the award of the Community Ecolabel for textile floor coverings (notified under document C(2009) 9523) (Text with EEA relevance) (2009/967/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 1980/2000 the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects. (2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria, drawn up on the basis of the criteria drafted by the European Union Eco-labelling Board, are to be established according to product groups. (3) The ecological criteria, as well as the related assessment and verification requirements, should be valid for four years from the date of notification of this Decision. (4) Measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Textile floor coverings shall be defined as floor coverings, usually of woven, knitted, or needle-tufted fabric; commonly installed with tacks or staples, or by adhesives. Loose mats and rugs are excluded. It does not apply to wall coverings or that for external use. This product group will not include textiles treated with biocidal products, except where the active substance in those biocidal products are included in Annex IA to Directive 98/8/EC of the European Parliament and of the Council (2), and where the biocidal product is authorised for the use in question according to Annex V to Directive 98/8/EC. Article 2 In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, a textile floor covering must fall within the product group textile floor coverings as defined in Article 1 of this Decision and must comply with the ecological criteria set out in the Annex. Article 3 The ecological criteria for the product group textile floor coverings, as well as the related assessment and verification requirements, shall be valid for four years from the date of notification of this Decision. Article 4 For administrative purposes the code number assigned to the product group textile floor coverings shall be 34. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 123, 24.4.1998, p. 1. ANNEX FRAMEWORK The aims of the criteria These criteria aim in particular at promoting:  the reduction of impacts on habitats and associated resources,  the reduction of energy consumption,  the reduction of discharges of toxic or otherwise polluting substances into the environment,  the reduction of use of dangerous substances in the materials and in the finished products,  safety and absence of risk to health in the living environment,  information that will enable the consumer to use the product in an efficient way which minimises the whole environmental impact. The criteria are set at levels that promote the labelling of coverings that are produced with low environmental impact. Assessment and verification requirements The specific assessment and verification requirements are indicated within each criterion. This product group includes the family of carpets, defined as floor covering, usually of woven, knitted, or needle-tufted fabric; commonly installed with tacks or staples, or by adhesives. It does not apply to wall coverings or that for external use. Loose mats and rugs are excluded. The definition of the textile floor coverings product group accords to the DIN ISO 2424 norm. The European Textile floor coverings industry determines its technical position in the European commission of normalisation CEN/TC 134. The functional unit, to which inputs and outputs should be related, is 1 m2 of finished product. Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application. Where possible, testing should be performed by appropriately accredited laboratories or laboratories that meet the general requirements expressed in standard EN ISO 17025. Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications. TEXTILE FLOOR COVERINGS CRITERIA 1. RAW MATERIALS Generic materials requirements The materials used for the manufacture of the product shall not contain substances or preparation that are assigned, or may be assigned at the time of application, any of the following risk phrases (or combinations thereof): R23 (toxic by inhalation), R24 (toxic in contact with skin), R25 (toxic if swallowed), R26 (very toxic by inhalation), R27 (very toxic in contact with skin), R28 (very toxic if swallowed), R39 (danger of very serious irreversible effects), R40 (limited evidence of a carcinogenic effect), R42 (May cause sensitisation by inhalation), R43 (May cause sensitisation by skin contact), R45 (may cause cancer), R46 (may cause heritable genetic damage), R48 (danger or serious damage to health by prolonged exposure), R49 (may cause cancer by inhalation), R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility), R61 (may cause harm to the unborn child), R62 (possible risk of impaired fertility), R63 (possible risk of harm to the unborn child), R68 (possible risk of irreversible effects), as laid down in Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) (Dangerous Substances Directive), and its subsequent amendments, and considering the Directive 1999/45/EC of the European Parliament and of the Council (2) (Dangerous Preparations Directive). Alternatively, classification may be considered according to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (3). In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H300, H301, H310, H311, H317 H330, H331, H334, H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341, H370, H372. Assessment and verification: in terms of chemical analysis, the materials typology and formulation shall be provided by the applicant together with a declaration of compliance with the abovementioned criteria. 1.1. Textile fibres  chemical substances If the fibres are of recycled origin, the criteria set in this section do not apply. With regard to the presence of dangerous substances, the requirements described in criteria 1 Generic material requirements shall be applied. Specific-fibre-criteria are set in this section for wool, polyamide, polyester and polypropylene. Wool treatments (a) The total sum content of the following substances shall not exceed 0,5 ppm: Substance CAS no Ã ³-hexachlorocyclohexane (lindane) 319-84-6 Ã ±-hexachlorocyclohexane 319-85-7 Ã ²-hexachlorocyclohexane 58-89-9 Ã ´-hexachlorocyclohexane 319-86-8 aldrin 309-00-2 dieldrin 60-57-1 endrin 72-20-8 p,p ²-DDT 50-29-3 p,p ²-DDD 72-54-8 (b) The total sum content of the following substances shall not exceed 2 ppm: Substance CAS no Propetamphos 31218-83-4 Diazinon 333-41-5 Dichlofenthion 97-17-6 Fenchlorphos 299-84-3 Chlorpyriphos 2921-88-2 Chlorfenvinphos 470-90-6 Ethion 563-12-2 Pirimiphos-Methyl 29232-93-7 (c) The total sum content of the following substances shall not exceed 0,5 ppm: Substance CAS no Cyhalothrin 68085-85-8 Cybermethrin 52315-07-8 Deltamethrin 52918-63-5 Fenvalerate 51630-58-1 Flumethrin 69770-45-2 (d) The total sum content of the following substances shall not exceed 2 ppm: Substance CAS no Diflubenzuron 35367-38-5 Triflumuron 64628-44-0 Dicyclanil 112636-83-6 These requirements (as detailed in (a), (b), (c) and (d) and taken separately) do not apply if documentary evidence can be presented that establishes the identity of the farmers producing at least 75 % of the wool or keratin fibres in question, together with a declaration from these farmers that the substances listed above have not been applied to the fields or animals concerned. Assessment and verification: the applicant shall either provide the documentation indicated above or provide a test report, using the following test method: IWTO Draft Test Method 59. If the textile materials used are awarded with the EU Ecolabel scheme for the textile products, the requirements are satisfied. The applicant shall provide only the appropriate documentation. Polyamide fibres The emissions to air of N2O during monomer production, expressed as an annual average, shall not exceed 10 g/kg of finished polyamide-6 fibres produced or 50 g/kg of polyamide-6,6 produced. Assessment and verification: the applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. If the textile materials used are awarded with the Ecolabel scheme for the textile products, the requirements are satisfied. The applicant shall provide only the appropriate documentation. Polyester a) The amount of antimony in the polyester fibres shall not exceed 260 ppm. Where no antimony is used, the applicant may state antimony free (or equivalent text) next to the eco-labelled product. b) The emissions of VOCs during polymerisation and fibre production of polyester, measured at the process steps where they occur, including fugitive emissions as well, expressed as an annual average, shall not exceed 1,2 g/kg of produced polyester resin. (VOCs are any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use). Assessment and verification: For (a) the applicant shall either provide a declaration of non-use or a test report using the following test method: direct determination by Atomic Absorption Spectrometry. The test shall be carried out on the raw fibre prior to any wet processing. For (b) the applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance. If the textile materials used are awarded with the Ecolabel scheme for the textile products, the requirements are satisfied. The applicant shall provide only the appropriate documentation. Polypropylene (a) Lead-based pigments shall not be used. Assessment and verification: the applicant shall provide a declaration of non-use. (b) Emissions of NOx and SO2 from the production of PP (monomer production, polymerisation and granulation) must not exceed the following limits: NOx: 12 kg/ton PP SO2: 11 kg/ton PP Assessment and verification: the fibre manufacturer must measure or calculate the quantities of NOx and SO2 emitted during PP production and provide a declaration of compliance with the criterion. The applicant shall provide only the appropriate documentation. 1.2. Backing agents With regard to the presence of dangerous substances, the requirements described in criteria 1 Generic material requirements shall be applied. Foam rubber (natural and synthetic latex and polyurethane) Note: The following criteria needs to be met only if latex foam contributes to more than 5 % of the total weight of the carpet. (a) Extractable heavy metals: the concentrations of the following metals shall not exceed the following values: Substance Hurdle value (ppm) antimony 0,5 arsenic 0,5 lead 0,5 cadmium 0,1 chromium 1,0 cobalt 0,5 copper 2,0 nickel 1,0 mercury 0,02 Assessment and verification: The applicant shall provide a test report, using the following test method: Milled sample extracted according to DIN 38414-S4, L/S = 10. Filtration with 0,45 Ã ¼m membrane filter. Analysis by means of atomic emission spectroscopy with inductive coupled plasma (ICP-AES) or with hydride or cold vapour technique. (b) Volatile organic compounds (4) (VOCs): The concentration of VOCs shall not exceed 0,5 mg/m3. Assessment and verification: The applicant shall provide a test report, using the following test method: chamber test with DIN ISO 16000-6 for air sampling and analysis. (c) Metal complex dyes: Metal complex dyes based on copper, lead, chromium or nickel shall not be used. Assessment and verification: The applicant shall provide a declaration of non-use. (d) Chlorophenols: No chlorophenol (salts and esters) shall be present in concentrations exceeding 0,1 ppm, except mono- and di-chlorinated phenols (salts and esters) which shall not exceed 1 ppm. Assessment and verification: The applicant shall provide a test report, using the following test method: Milling of 5 g sample, extraction of the chlorophenol or sodium salt. Analysis by means of gas chromatography (GC), detection with mass spectrometer or ECD. (e) Butadiene: The concentration of butadiene shall not exceed 1 ppm. Assessment and verification: The applicant shall provide a test report, using the following test method: Milling and weighing of sample. Sampling by headspace sampler. Analysis by gas chromatography, detection by flame-ionisation detector. (f) Nitrosamines: The concentration of N-nitrosamines shall not exceed 0,001 mg/m3 as measured with the chamber test. Assessment and verification: The applicant shall provide a test report, using the following test method: the chamber test with Hauptverband der gewerblichen Berufsgenossenschaften ZH 1/120,23 (or equivalent) for air sampling and analysis. Foam rubber (only for polyurethane) (a) Organic tin: Tin in organic form (tin bonded to a carbon atom) shall not be used. Assessment and verification: The applicant shall provide a declaration of non-use. (b) Blowing agents: CFCs, HCFCs, HFCs or methylene chloride shall not be used as blowing agents or as auxiliary blowing agents. Assessment and verification: The applicant shall provide a declaration that these blowing agents have not been used. Vulcanized foams Vulcanized foams shall not be used for back coating. Assessment and verification: the applicant shall provide a declaration of non-use. Formaldehyde The concentration of formaldehyde shall not exceed 30 ppm as measured with EN ISO 14184-1. Alternatively it shall not exceed 0,01 mg/m3 as measured with the chamber test. Assessment and verification: The applicant shall provide a test report, using the following test method: EN ISO 14184-1. Sample of 1 g with 100 g water heated to 40 °C for 1 hour. Formaldehyde in extract analysed with acetylacetone, photometric. Alternatively, the emission chamber test may be used: ENV 13419-1, with EN ISO 16000-3 or VDI 3484-1 for air sampling and analysis. 2. PRODUCTION OF ALL MATERIALS With regard to the presence of dangerous substances, the requirements described in criteria 1 Generic material requirements shall be applied. The applicant shall also comply with the following specific requirements: Flame retardants Only flame retardants that are chemically bound into the polymer fibre or onto the fibre surface (reactive flame retardants) may be used in the product. If the flame retardants used have any of the R-phrases listed below, these reactive flame retardants should, on application, change their chemical nature to no longer warrant classification under any of these R-phrases. (Less than 0,1 % of the flame retardant on the treated yarn or fabric may remain in the form as before application.): R40 (limited evidence of a carcinogenic effect), R45 (may cause cancer), R46 (may cause heritable genetic damage), R49 (may cause cancer by inhalation), R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility), R61 (may cause harm to the unborn child), R62 (possible risk of impaired fertility), R63 (possible risk of harm to the unborn child), R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC. Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, any of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Flame retardants which are only physically mixed into the polymer fibre or into a textile coating are excluded (additive flame retardants). Assessment and verification: The applicant shall provide a declaration that additive flame retardants have not been used and indicate which reactive flame retardants, if any, have been used and provide documentation (such as safety data sheets) and/or declarations indicating that those flame retardants comply with this criterion. Plasticizers If any plasticizer substance in the manufacturing process is applied, only phthalates that at the time of application have been risk assessed and have not been classified with the phrases (or combinations thereof) may be used: R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility), R61 (may cause harm to the unborn child), R62 (possible risk of impaired fertility), as laid down in Directive 67/548/EEC. Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H400, H410, H411, H412, H413, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df Additionally DNOP (di-n-octyl phthalate), DINP (di-isononyl phthalate), DIDP (di-isodecyl phthalate) are not permitted in the product. Assessment and verification: the applicant shall provide a declaration of non-use. No more than 0,1 % of phthalate in mass shall be present as impurities in the textile floor covering, as defined in Directive 2005/84/EC of the European Parliament and of the Council (5). 2.1. Chemicals used as auxiliaries for textile fibres treatment Alkylphenolethoxylates (APEOs), linear alkylbenzene sulfonates (LAS), bis(hydrogenated tallow alkyl) dimethyl ammonium chloride (DTDMAC), distearyl dimethyl ammonium chloride (DSDMAC), di(hardened tallow) dimethyl ammonium chloride (DHTDMAC), ethylene diamine tetra acetate (EDTA), and diethylene triamine penta acetate (DTPA) shall not be used and shall not be part of any preparations or formulations used. Assessment and verification: the applicant shall provide a declaration of non-use. 2.2. Dyes and pigments Azo dyes Azo dyes shall not be used that may cleave to any one of the following aromatic amines: 4-aminodiphenyl (92-67-1) Benzidine (92-87-5) 4-chloro-o-toluidine (95-69-2) 2-naphthylamine (91-59-8) o-amino-azotoluene (97-56-3) 2-amino-4-nitrotoluene (99-55-8) p-chloroaniline (106-47-8) 2,4-diaminoanisol (615-05-4) 4,4 ²-diaminodiphenylmethane (101-77-9) 3,3 ²-dichlorobenzidine (91-94-1) 3,3 ²-dimethoxybenzidine (119-90-4) 3,3 ²-dimethylbenzidine (119-93-7) 3,3 ²-dimethyl-4,4 ²-diaminodiphenylmethane (838-88-0) p-cresidine (120-71-8) 4,4 ²-oxydianiline (101-80-4) 4,4 ²-thiodianiline (139-65-1) o-toluidine (95-53-4) 2,4-diaminotoluene (95-80-7) 2,4,5-trimethylaniline (137-17-7) 4-aminoazobenzene (60-09-3) o-anisidine (90-04-0) 2,4-Xylidine 2,6-Xylidine Assessment and verification: The applicant shall provide a declaration of non-use of these dyes. Should this declaration be subject to verification the following standard shall be used = EN 14362-1 and 2. (Note: false positives may be possible with respect to the presence of 4-aminoazobenzene, and confirmation is therefore recommended). Dyes that are carcinogenic, mutagenic or toxic to reproduction (a) The following dyes shall not be used: C.I. Basic Red 9 C.I. Disperse Blue 1 C.I. Acid Red 26 C.I. Basic Violet 14 C.I. Disperse Orange 11 C. I. Direct Black 38 C. I. Direct Blue 6 C. I. Direct Red 28 C. I. Disperse Yellow 3 Assessment and verification: The applicant shall provide a declaration of non-use of such dyes. (b) No use is allowed of dye substances or of dye preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof): R40 (limited evidence of a carcinogenic effect), R45 (may cause cancer), R46 (may cause heritable genetic damage), R49 (may cause cancer by inhalation), R60 (may impair fertility), R61 (may cause harm to the unborn child), R62 (possible risk of impaired fertility), R63 (possible risk of harm to the unborn child), R68 (possible risk of irreversible effects), as laid down in Directive 67/548/EEC. Alternatively, classification may be considered according to Regulation (EC) No 1272/2008. In this case no substances or preparations may be added to the raw materials that are assigned, or may be assigned at the time of application, with and of the following hazard statements (or combinations thereof): H351, H350, H340, H350i, H360F, H360D, H361f, H361d H360FD, H361fd, H360Fd, H360Df, H341. Assessment and verification: The applicant shall provide a declaration of non-use of such dyes. Potentially sensitising dyes The following dyes shall not be used: C.I. Disperse Blue 3 C.I. 61 505 C.I. Disperse Blue 7 C.I. 62 500 C.I. Disperse Blue 26 C.I. 63 305 C.I. Disperse Blue 35 C.I. Disperse Blue 102 C.I. Disperse Blue 106 C.I. Disperse Blue 124 C.I. Disperse Brown 1 C.I. Disperse Orange 1 C.I. 11 080 C.I. Disperse Orange 3 C.I. 11 005 C.I. Disperse Orange 37 C.I. Disperse Orange 76 (previously designated Orange 37) C.I. Disperse Red 1 C.I. 11 110 C.I. Disperse Red 11 C.I. 62 015 C.I. Disperse Red 17 C.I. 11 210 C.I. Disperse Yellow 1 C.I. 10 345 C.I. Disperse Yellow 9 C.I. 10 375 C.I. Disperse Yellow 39 C.I. Disperse Yellow 49 Assessment and verification: The applicant shall provide a declaration of non-use of these dyes. Heavy metals Dyes and pigments containing lead (Pb), cadmium (Cd), mercury (Hg) or chromium (chromium total) or Cr(VI) as ingredients of the dyeing component must not be used to dye the materials: The limit value for the total heavy metal content of a fitted carpet is 100 mg/kg. Assessment and verification: The applicant shall provide a declaration of non-use of these dyes together with the documentation demonstrating that the limit imposed is not exceeded. If the products used are GUT label, they fulfil this requirement and appropriate documentation shall be provided. 2.3. Water emissions Wool  COD For scouring effluent discharged to sewer, the COD discharged to sewer shall not exceed 60 g/kg greasy wool, and the effluent shall be treated off-site so as to achieve at least a further 75 % reduction of COD content, expressed as an annual average. For scouring effluent treated on-site and discharged to surface waters, the COD discharged to surface waters shall not exceed 45 g/kg greasy wool. The pH of the effluent discharged to surface waters shall be between 6 and 9 (unless the pH of the receiving waters is outside this range), and the temperature shall be below 40 °C (unless the temperature of the receiving water is above this value). The wool scouring plant shall describe, in detail, their treatment of the scouring effluent and continuously monitor the COD-levels. Assessment and verification: The applicant shall provide relevant data and test reports related to this criterion, using the following test method: ISO 6060. Wastewater discharges from wet-processing (a) Waste water from wet-processing sites (except greasy wool scouring sites) shall, when discharged after treatment (whether on-site or off-site), have a COD content of less than 20 g/kg, expressed as an annual average. Assessment and verification: the applicant shall provide detailed documentation and test reports, using ISO 6060, showing compliance with this criterion, together with a declaration of compliance. (b) If the effluent is treated on site and discharged directly to waters, it shall also have a pH between 6 and 9 (unless the pH of the receiving water is outside this range) and a temperature of less than 40 °C (unless the temperature of the receiving water is above this value). Assessment and verification: The applicant shall provide documentation and test reports showing compliance with this criterion, together with a declaration of compliance. If the products used are awarded with the EU eco-label for textile products they fulfil this requirement and appropriate documentation shall be provided. Detergents, fabric softeners and complexing agents At each wet-processing site, at least 95 % by weight of the detergents, at least 95 % by weight of fabric softeners and at least 95 % by weight complexing agents used shall be sufficiently degradable or eliminable in wastewater treatment plants. At each wet-processing site, the detergents (which contain surfactants) in use shall fulfil the criteria: the surfactants meet the criteria for ultimate aerobic biodegradation. At least 95 % of the other substances by weight shall be sufficiently degradable or eliminable in wastewater treatment plants. Assessment and verification:sufficiently biodegradable means:  if when tested with one of the methods OECD 301 A, OECD 301 E, ISO 7827, OECD 302 A, ISO 9887, OECD 302 B, or ISO 9888 it shows a percentage degradation of at least 70 % within 28 days,  or if when tested with one of the methods OECD 301 B, ISO 9439, OECD 301 C, OECD 302 C, OECD 301 D, ISO 10707, OECD 301 F, ISO 9408, ISO 10708 or ISO 14593 it shows a percentage degradation of at least 60 % within 28 days,  or if when tested with one of the methods OECD 303 or ISO 11733 it shows a percentage degradation of at least 80 % within 28 days,  or, for substances for which these test methods are inapplicable, if evidence of an equivalent level of biodegradation is presented. The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as indicated above, showing compliance with this criterion for all detergents, fabric softeners and complexing agents used. Metal complex dyes (a) In case of cellulose dyeing, where metal complex dyes are part of the dye recipe, less than 20 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site). In case of all other dyeing processes, where metal complex dyes are part of the dye recipe, less than 7 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site). (b) The emissions to water after treatment shall not exceed: Cu 75 mg/kg (fibre, yarn or fabric); Cr 50 mg/kg; Ni 75 mg/kg. Assessment and verification: The applicant shall either provide a declaration of non-use or documentation and test reports using the following test methods: ISO 8288 for Cu, Ni; EN 1233 for Cr. 2.4. Energy consumption The energy consumption shall be calculated as the process energy used for the production of the floor coverings. The process energy, calculated as indicated in the Technical Appendix, shall exceed the following values (P = scoring point): Product Family Limit value (P) Synthetic Carpets 8 Assessment and verification: the applicant shall calculate the Energy consumption of the production process according to the Technical Appendix instructions. The applicant shall provide the related results and supporting documentation. 3. USE PHASE 3.1. Release of dangerous substances The following emissions values shall not to be exceeded: Substance Requirement (after 3 days) Total organic compounds within the retention range C6  C16 (TVOC) 0,25 mg/m3 air Total organic compounds within the retention range > C16  C22 (TSVOC) 0,03 mg/m3 air Total VOC without LCI (6) 0,05 mg/m3 air Assessment and verification: the applicant shall submit a test certificate according to the emission tests prEN 15052 or DIN ISO 16000-9. 4. FITNESS FOR USE The product shall be fit for use. This evidence may include data from appropriate ISO, CEN or equivalent test methods, such as national test procedures. Assessment and verification: details of the test procedures and results shall be provided, together with a declaration that the product is fit for use based on all other information about the best application by the end-user. According to Council Directive 89/106/EEC (7) a product is presumed to be fit for use if it conforms to a harmonised standard, a European technical approval or a non-harmonised technical specification recognised at Community level. The EC conformity mark CE for construction products provides producers with an attestation of conformity easily recognisable and may be considered as sufficient in this context. Furthermore the norm CEN/TS 14472-2 could be used to demonstrate compliance with this criterion. 5. CONSUMER INFORMATION The product shall be sold with relevant user information, which provides advice on the products proper and best general and technical use as well as its maintenance. It shall bear the following information on the packaging and/or on documentation accompanying the product: (a) information that the product has been awarded the EU Eco-label together with a brief yet specific explanation as to what this means in addition to the general information provided by box 2 of the logo; (b) recommendations for the use and maintenance of the product. This information should highlight all relevant instructions particularly referring to the maintenance and use of products. As appropriate, reference should be made to the features of the products use under difficult climatic or other conditions, for example, frost resistance/water absorption, stain resistance, resistance to chemicals, necessary preparation of the underlying surface, cleaning instructions and recommended types of cleaning agents and cleaning intervals. The information should also include any possible indication on the products potential life expectancy in technical terms, either as an average or as a range value; (c) an indication of the route of recycling or disposal (explanation in order to give the consumer information about the high possible performance of such a product); (d) information on the EU Eco-label and its related product groups, including the following text (or equivalent): for more information visit the EU Eco-label website: http://www.ecolabel.eu. Assessment and verification: the applicant shall provide a sample of the packaging and/or texts enclosed also according to the ISO 6347: Textile floor coverings  Consumer information. 6. INFORMATION APPEARING ON THE ECOLABEL Box 2 of the Ecolabel shall contain the following text:  hazardous and toxic substance restricted,  production process energy saving,  limited pollutant emissions to water,  lower risk to health in the living environment. (1) OJ 196, 16.8.1967, p. 1. (2) OJ L 200, 30.7.1999, p. 1. (3) OJ L 353, 31.12.2008, p. 1. (4) VOCs are any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use. (5) OJ L 344, 27.12.2005, p. 40. (6) LCI= Lowest Concentration of Interest. (7) OJ L 40, 11.2.1989, p. 12. Technical Appendix for Textile Flooring ENERGY CONSUMPTION CALCULATION Energy consumption is calculated as an annual average of the energy consumed during the production process (excluding premises heating) from the raw material to the finished floor covering. For synthetic (non-renewable) raw materials, the calculations start from the fabrication of the product used. The calculation shall not include the energy content of the raw material (i.e.: feedstock energy). The energy calculation shall include at least 95 % of the energy required to produce the raw materials. The energy required to manufacture adhesives shall not be included in the calculations. The unit chosen for the calculations is the MJ/m2. The energy contents of various fuels are given. Electricity consumption refers to electricity purchased from an external supplier. If the producer has an energy surplus that is sold as electricity, steam or heat, the quantity sold can be deducted from the fuel consumption. Only the fuel that is actually used in floor covering production shall be included in the calculations. Environmental parameters A = Proportion of renewable raw materials and recycled non-renewable raw materials (%) (1) B = Proportion of renewable fuels (%) C = Electricity consumption (MJ/m2) D = Fuel consumption (MJ/m2) The energy contents of various fuels are given in the following table. Table for calculating fuel consumption Production period  year: Days: From: To: Fuel Quantity Units Conversion factor Energy (MJ) Straw (15 % W) kg 14,5 Pellets (7 % W) kg 17,5 Waste wood (20 % W) kg 14,7 Wood chips (45 % W) kg 9,4 Peat kg 20 Natural gas kg 54,1 Natural gas Nm3 38,8 Butane kg 49,3 Kerosene kg 46,5 Gasoline kg 52,7 Diesel kg 44,6 Gas oil kg 45,2 Heavy Fuel oil kg 42,7 Dry Steam Coal kg 30,6 Anthracite kg 29,7 Charcoal kg 33,7 Industrial Coke kg 27,9 Electricity (from net) kWh 3,6 Total energy (MJ) (1) The use of renewable raw materials and/or recycled non-renewable raw materials is left on voluntary base.